Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sub-portion being spaced from the first coil end and being arranged radially outward of the stator core with respect to the second coil end” as recited in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obara et al. (US 4507580).
In claim 1, Obara discloses (Fig. 1-4) a stator (10), comprising: a stator core (24) having a plurality of slots (26); a first coil (32) and a second coil (28) inserted into the plurality of slots (26) by distributed winding; and an insulating sheet (14) arranged between the first coil (32) and the second coil (28), wherein the first coil (32) has a first portion (32 disposed in 26) accommodated in a first slot (26), the second coil (28) has a second portion (28 disposed in 26) accommodated in the first slot (respective 26), the insulating sheet (14) includes a pair of sheet-like insulating parts (12, 14) which project from a pair of respective end surfaces (axial end surfaces of 24) of the stator core (24) in an axial direction of the stator core (24), and a plurality of leg parts (16) which connect the pair of sheet-like insulating parts (12, 14) to each other, each of the pair of sheet-like insulating parts (12, 14) is arranged between a first coil end (28) of the first coil extending (28) from the first portion (32 disposed in 26) to an outside of 
In claim 6, Obara discloses wherein each of the plurality of leg parts (16) has a shape which maintains a position thereof by means of an elastic restorative force in a deformed state in contact with an inner surface of the slot (26).
In claim 7, Obara discloses an electric motor (Col. 1, ln. 5-25) comprising the stator according to claim 1.
Allowable Subject Matter
Claim 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 2: “wherein each of the pair of sheet-like insulating parts includes: a main portion which is connected to the first leg part and which is interposed between the first coil end and the second coil end; and a sub-portion extending from the main portion, the sub-portion being spaced from the first coil end and being arranged radially outward of the stator core with respect to the second coil end.”
Claim 5: “wherein the insulating sheet includes protrusions which protrude from the pair of sheet-like insulating parts in the same direction as the first leg part, each of the protrusions covering a root part of the first coil end connected to the first portion on the outside of each of the end surfaces.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shoji et al. (US 8659204) teaches a stator having insulator sheets with legs, the insulator sheet wrapped around a coil.
Takizawa et al. (US 2005/0168097) teaches a stator having an insulation sheet, the sheet having legs, and a radially protruding portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832